     Case 3:20-cv-01366-BEN-RBB Document 25 Filed 04/28/21 PageID.241 Page 1 of 2



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    ATTISHA ENTERPRISES, INC.,                         Case No.: 20cv1366-BEN(RBB)
12                                      Plaintiff,
                                                         ORDER FOLLOWING EARLY
13    v.                                                 NEUTRAL EVALUATION
                                                         CONFERENCE AND SETTING RULE
14    CAPITOL ONE BANK, etc., et al.,
                                                         26 COMPLIANCE
15                                  Defendants.
16
17
18         On April 27, 2021, the Court held an Early Neutral Evaluation Conference in the
19   above-entitled action. Settlement could not be reached in the case.
20         The Court discussed compliance with Rule 26 of the Federal Rules of Civil
21   Procedure and issues the following orders:
22         1.     No objections were presented to initial disclosure under Federal Rule of
23   Civil Procedure, Rule 26(a)(1)(A-D). The parties are ordered to proceed with the initial
24   disclosure process. Any objections to initial disclosure will be resolved as required by
25   Rule 26.
26         2.     The Rule 26(f) conference shall be completed on or before May 21, 2021.
27         3.     A joint discovery plan shall be lodged with Magistrate Judge Brooks on or
28   before June 1, 2021.

                                                     1
                                                                                20cv1366-BEN(RBB)
     Case 3:20-cv-01366-BEN-RBB Document 25 Filed 04/28/21 PageID.242 Page 2 of 2



1          4.     The initial disclosures pursuant to Rule 26(a)(1)(A-D) shall occur on or
2    before June 1, 2021. Any motions addressing disputes related to initial disclosures shall
3    be filed no later than thirty (30) days following the date the disclosures were due. The
4    30-day deadline will not be extended without a prior Court order; counsel cannot
5    unilaterally extend the deadline. For example, ongoing meet-and-confer efforts or
6    supplemental disclosures do not extend the deadline. A failure to comply may bar the
7    party from filing a corresponding motion.
8          IT IS SO ORDERED.
9
10   Dated: April 27, 2021

11
12
13
14
15   cc: Judge Roger T. Benitez

16   All Parties of Record

17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                20cv1366-BEN(RBB)
